UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-4056



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

             versus


TOM CHAN,

                                                  Defendant - Appellant.



                                No. 03-4057



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

             versus


WILLIAM CHAN,

                                                  Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-01-290)


Submitted:    August 26, 2003                 Decided:   October 24, 2003
Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Dusenbury, Jr., Assistant Federal Public Defender,
Greensboro, North Carolina; Michael W. Patrick, Chapel Hill, North
Carolina, for Appellants.     Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tom Chan and William Chan appeal the district court’s orders

affirming their convictions and sentences.     We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   See United States v. Chan,

No. CR-01-290 (M.D.N.C. Dec. 27, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED

                                2